Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/03/2020 havingclaims 1-2, 5-10, 12-14, 27-28, 36-39, 42-43, 45 pending and presented for examination, 3-4 11 15-26 29-35 40-41 44 are cancelled from examination.
Priority
2.  	Application filed on 10/23/2019 is a   371 of PCT/US2018/028536 04/20/2018
PCT/US2018/028536 has PRO 62/488,840 04/23/2017 are acknowledged.
Drawings
3.  	The drawings were received on 10/23/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/23/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claim(s) 1-2, 5-7, 27-28, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160330327 A1 to Lee et al (hereinafter Lee), further view of US PG Pub US 20160315996 A1 to HA et al (hereinafter HA).
	As per claim 1, (Original) Lee teaches a method for message distribution and display using an internet of things (IoT) message distribution and display platform (para [0242],), the method comprising: receiving, by one or more portable internet of things (IoT) hardware devices, instructions and/or data from a cloud application residing on a cloud platform and/or a mobile software application residing on a smart device, wherein the cloud application and/or the mobile software application bi-directionally communicates with the one or more portable internet of things (IoT) hardware devices (para [0220] [0278-0279], internet portable device such as the smart tv is receiving instruction from the a smart phone device and the mobile software application bi-directionally communicates with the one or more portable internet of things (IoT) hardware devices); and displaying,   that is electrically connected to the one or more portable IoT hardware devices, text, graphics and animations that are self-generated or provided by another party, wherein the LED array is encased in a secure and permanent substrate and further comprises a mounting system (para [0278-0279], [0127] displaying by the smart tv on which is electrical device and are capable of connecting to connected to the one or more portable IoT hardware devices, text, graphics and animations provided by the mobile device the picture and video, wherein the LED array is encased in a secure and permanent substrate and further comprises a 
 	HA teaches displaying, on a Light-Emitted Diode (LED) array that is electrically connected to the one or more portable IoT hardware devices (para [[0043], display apparatus  a light-emitting diode (LED) TV, electrically connected to the one or more portable IoT hardware devices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Lee by displaying, on a Light-Emitted Diode (LED) array that is electrically connected to the one or more portable IoT hardware devices as suggested by HA, this modification would benefit  Lee for high efficient and reliable data transmission in a small network communication system.
	As per claim 2, (Currently Amended) Lee, HA teaches the method of claim 1, further comprising receiving remuneration and/or compensation for displaying the text, graphics and animations that are self- generated or provided by another party (para [0278-0279], smart tv is receiving data for displaying on the TV text, graphics and animations that are self- generated based on the information it is received).  
	As per claim 5, (Currently Amended) Lee, HA teaches the method of claim 1, wherein the displaying text, graphics and animations can be generated from other 
	As per claim 6, (Currently Amended) Lee, HA teaches the method of claim 5, wherein the displaying text, graphics and animations utilizes saved parameters that control specific digital characteristics of the text, graphics and animations (content) including timing, duration, actions and characteristics of the content (para [0278-0279], saved parameters that control specific digital characteristics of the text, graphics and animations (content) including timing, duration, actions and characteristics of the content).  
	As per claim 7, (Currently Amended) Lee, HA teaches the method of claim 1, wherein the displaying text, graphics and animations utilizes an interface on which users interactively manipulate parameters to control the digital characteristics of the text, graphics and animations (content) including timing, duration, actions and characteristics of the content and where, when and how (scheduling) content is displayed (para [0268], displaying the text, graphics and animation on the tv utilizes interface such as the remote controller on which user can interact with to control the view including the time to watch, how long it can watch and displaying on the TV).  
	As per claim 27, (Original) Lee  teaches an internet of things (IoT) message distribution and display system, comprising: a cloud application residing on a cloud platform or mobile software residing on a smart device (para [0246], mobile software residing on a smart device ) ; and an internet of things (IoT) message distribution and 
 	HA teaches displaying, on a Light-Emitted Diode (LED) array that is electrically connected to the one or more portable IoT hardware devices (para [[0043], display apparatus  a light-emitting diode (LED) TV, electrically connected to the one or more portable IoT hardware devices).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 28, (Original) Lee, HA teaches the system of claims 27, HA teaches wherein the processor displaying text, graphics and animations can be self-generated and/or self-sourced text, graphics and animations (content) comprises the processor creating display effects and timing that are governed by saved or interactive parameters available and controlled by a user (para [0163], display unit 290 may include a touchscreen including a display panel may output a visual feedback in response to execution of a group action under the control of the controller).  20160315996
 	Examiner supplies the same rationale as supplied in claim 1.
.  
	 Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, HA further in view of US PG Pub US 20180077096 A1 to DeMattei et al (hereinafter DeMattei).
 	As per claim 9, (Currently Amended) Lee, HA teaches the method of claim 2, DeMattei teaches wherein the remuneration and/or compensation, fees and/or payments calculations utilize a billing and payment matrix for the display of content based on geographic, time and business parameters; a content tracking and reconciliation schema, billing and payment engine; and an interactive user (para [0162-0163], fig, 30, compensation, fees and billing payment information for displaying content based on the location such as united state includes time and business type, billing and payment engine for an interactive user). 20180077096
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Lee by wherein the remuneration and/or compensation, fees and/or payments calculations utilize a billing and payment matrix for the display of content based on geographic, time and business 
	As per claim 10, (Currently Amended) Lee, HA teaches the method of claim 1, DeMattei teaches wherein displayed text, graphics and animations tracks, logs and saves a history of all content displayed across the cloud platform identifying an entity that created and initiated the content display and a user that displayed the content, by user and over time for reporting, payment and billing, customer support and data mining purposes (para [0116],displaying text, graphics and animations stores the information in the memory for displaying to the user and including payment and billing, customer support and data mining purposes, across the cloud platform identifying an entity that created and initiated the content display and a user that displayed the content).  
 	Examiner supplies the same rataionale as supplied in claim 9.
 	Claim(s) 12, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, HA further in view of US PG Pub US 20150316238 A1 to Guilmette et al (hereinafter Guilmette).
 	As per claim 12, (Currently Amended) Lee, HA teaches the method of claim 1, GUILMETTE teaches wherein the Light- Emitted Diode (LED) array comprises a flexible, encapsulated, variable length and width, addressable light-emitted diode (LED) array (para [0071], comprises a flexible, encapsulated, variable length and width, addressable light-emitted diode (LED) array).  US 20150316238 A1.  

	As per claim 36, (Currently Amended) Lee, HA teaches the system of claim 27, Guilmette teaches wherein the Light- Emitted Diode (LED) array comprises a flexible, encapsulated, variable length and width, addressable light-emitted diode (LED) array (para [0071], comprises a flexible, encapsulated, variable length and width, addressable light-emitted diode (LED) array).  US 20150316238 A1
 	Examiner supplies the same rationale as supplied in claim 12.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, HA further in view of US PG Pub US 20070192810 A1 to Pritchett et al (hereinafter Pritchett).
	As per claim 39, (Currently Amended) Lee, HA teaches the system of claim 27, Pritchett teaches further comprising connecting power and data from multiple displays together thus resulting in a master/slave relationship wherein the data connection is shared and content is displayed seamlessly across multiple, disparate displays (para [0015],main display unit and multiple display units together resulting in main unit and backup units and content is displayed seamlessly across multiple, disparate displays).  US 20070192810 A1
.
Claim(s) 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, HA further in view of US PG Pub US 20170302669 A1 to CHEN et al (hereinafter CHEN).
	As per claim 42, (Currently Amended) Lee, HA teaches the system of  claim 27, CHEN teaches further comprising providing Internet of Things (IoT) Machine-2-Machine (M2M) communication capabilities, advanced networking capabilities and autonomous communication transceiver switching via on- board IEEE802.1 ix (WIFI) and Bluetooth Low Energy (BLE) transceivers (para [0022], Internet of Things (IoT) providing a Machine-2-Machine (M2M) communication including advanced communication using Bluetooth Low Energy (BLE) transceivers).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Lee by providing Internet of Things (IoT) Machine-2-Machine (M2M) communication capabilities, advanced networking capabilities and autonomous communication transceiver switching via on- board IEEE802.1 ix (WIFI) and Bluetooth Low Energy (BLE) transceivers as suggested 
	As per claim 43, (Currently Amended) Lee, HA teaches the system of claim 27, CHEN teaches wherein the processor comprises a micro-controller unit (MCU) connected directly to the LED array and with Internet of Things (IoT) capability for the transmission and receipt of message packets (content and commands) via an on-board IEEE802.11x (WIFI) and/or Bluetooth Low Energy (BLE) transceiver (para [0022], a micro-controller unit (MCU) connected directly to the LED array and with Internet of Things (IoT) capability for the transmission and receipt of message packets (content and commands) Bluetooth Low Energy (BLE) transceiver).  20170302669
 	Examine supplies the same rationale as supplied in claim 42.
Allowable Subject Matter
 	Claim 8 13 14 37-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150312041 A1; US Patent Publication US 20150330805 A1,   US Patent Publication US 20120000104 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467